PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Abramowitz, Rachel
Application No. 14/947,165
Filed: 20 Nov 2015
For: Anatomical Landmark Instruction Apparel And Associated Methods

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the epetition filed August 16, 2022 and supplemented on August 30, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an RCE (Request for Continued Examination), with the required fee of $500, (2) the petition fee of $525 and (3) a proper statement of unintentional delay.  Accordingly, the filing of the reply including the RCE is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 3715 for appropriate action by the Examiner in the normal course of business on the reply received August 16, 2022 and supplemented on August 30, 2022.


/Kimberly Inabinet/
Kimberly Inabinet
Paralegal Specialist
Office of Petitions